 1   Cheryl L. O’Connor
     Nevada Bar No. 14745
 2   coconnor@jonesday.com
 3   JONES DAY
     3161 Michelson Drive, Suite 800
 4   Irvine, CA 92612.4408

 5   Jennifer L. Braster
     Nevada Bar No. 9982
 6   jbraster@nblawnv.com
 7   NAYLOR & BRASTER
     1050 Indigo Drive, Suite 200
 8   Las Vegas, NV 89145

 9   Attorneys for Defendant
     Denny’s Corporation
10

11

12                                      UNITED STATES DISTRICT COURT

13                                          DISTRICT OF NEVADA

14

15   LADARRIUS COOLEY, individually and on                 Case No. 2:20-cv-00255-JAD-VCF
     behalf of all others similarly situated,
16                                                        STIPULATION OF EXTENSION OF
                           Plaintiff,                     TIME TO RESPOND TO COMPLAINT
17
             v.                                                    [SECOND REQUEST]
18
     DENNY’S CORPORATION, a Delaware
19   company,
20
                           Defendant.
21
             This is the second stipulation of extension of time for Defendant Denny’s Corporation to
22
     respond to Plaintiff’s putative class action complaint. In support of this stipulation, Denny’s
23
     states as follows:
24
             1.         Denny’s was served with this putative class action complaint on February 7, 2020.
25
             2.         Denny’s promptly hired outside counsel, and Denny’s outside counsel promptly
26
     contacted Plaintiff’s counsel to discuss the Complaint and other background information. During
27
     that telephone call, Denny’s counsel indicated to Plaintiff’s counsel that Denny’s would be
28

     NAI-1511640260v1
 1
     investigating allegations in the Complaint, including Plaintiff’s allegation that he received
 2
     unsolicited text messages in violation of the Telephone Consumer Protection Act. Denny’s
 3
     counsel requested an extension of 30 days to respond to the Complaint so that Denny’s could
 4
     complete its preliminary investigation before either party devotes significant litigation expenses.
 5
     Plaintiff’s counsel agreed to that request.
 6           3.         Accordingly, the parties stipulated that Denny’s shall have until up to and
 7   including March 29, 2020 to move, plead, or otherwise respond to Plaintiff’s complaint and that
 8   Denny’s is not waiving any defenses or jurisdictional arguments by filing this stipulation of
 9   extension of time.
10           4.         The Court approved the parties’ stipulation extending the time to respond to March
11   29, 2020. (ECF No. 5).
12           5.         Since that time, Denny’s counsel provided a detailed accounting of the results of
13   Denny’s investigation to date and the parties have discussed a possible resolution of this matter.
14           6.         At the same time, Denny’s, like other many other restaurants and franchisors, is
15   dealing with all of the issues associated with the coronavirus (COVID-19) pandemic, including
16   “stay at home” orders and directives in multiple states across the country.
17

18

19

20

21

22

23

24

25

26

27

28

     NAI-1511640260v1                                                                                 -2-
 1
              7.        Accordingly, the parties stipulate to an additional 15-days or until April 13, 2020,
 2
     for Denny’s to move, plead, or otherwise respond to Plaintiff’s complaint and that Denny’s is not
 3
     waiving any defenses, challenges to venue, or jurisdictional arguments by filing this stipulation.
 4
     Dated:             March 27, 2020
 5
     By     /s/ Jennifer L. Braster                       /s/ Craig B. Friedberg
 6
            Jennifer L. Braster, NBN 9982                 Craig B. Friedberg, Esq.
 7          NAYLOR & BRASTER                              Nevada Bar No. 004606
            1050 Indigo Drive, Suite 200                  Law Offices of Craig B. Friedberg, Esq.
 8          Las Vegas, NV 89145                           4760 South Pecos Rd., Ste 103
                                                          Las Vegas, Nevada 89121
 9          Cheryl L. O’Connor, NBN 14745
            JONES DAY                                     Avi R. Kaufman, Esq.
10
            3161 Michelson Drive, Suite 800               Kaufman P.A.
11          Irvine, CA 92612                              400 NW 26th Street
                                                          Miami, Florida 33127
12          Attorneys for Defendant Denny’s
            Corporation                                   Robert Ahdoot, Esq.
13                                                        Bradley K. King, Esq.
                                                          Ahdoot & Wolfson, P.C.
14
                                                          10728 Lindbrook Drive
15                                                        Los Angeles, CA 90024

16                                                        Attorneys for Plaintiff LaDarrius Cooley

17            IT IS SO ORDERED.

18                                                        ______________________________________
                                                          UNITED STATES MAGISTRATE JUDGE
19
                                                                    3-27-2020
20                                                        DATED:________________________________

21

22

23

24

25

26

27

28

     NAI-1511640260v1                                                                                   -3-
